IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

MICHAEL JACKSON,                      NOT FINAL UNTIL TIME EXPIRES TO
                                      FILE MOTION FOR REHEARING AND
      Appellant,                      DISPOSITION THEREOF IF FILED

v.                                    CASE NO. 1D14-2172

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed September 5, 2014.

An appeal from the Circuit Court for Jackson County.
William L. Wright, Judge.

Michael Jackson, pro se, Appellant.

Pamela Jo Bondi, Attorney General, and Trisha Meggs Pate, Assistant Attorney
General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.


ROBERTS, MARSTILLER, and SWANSON, JJ., CONCUR.